Exhibit 10.3
 


 


MECHANICS BANK,
as Seller,
 
and
 
CALIFORNIA REPUBLIC FUNDING, LLC,
as Purchaser
 


 
RECEIVABLES PURCHASE
AGREEMENT
 
Dated as of June 1, 2018




--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page
 
ARTICLE ONE
DEFINITIONS
Section 1.01.
Capitalized Terms; Rules of Usage
1
ARTICLE TWO
PURCHASE AND SALE OF RECEIVABLES
Section 2.01.
Purchase and Sale of Receivables
2
Section 2.02.
Receivables Purchase Price
2
Section 2.03.
Costs and Expenses
3
ARTICLE THREE
REPRESENTATIONS AND WARRANTIES
Section 3.01.
Representations and Warranties of the Purchaser
4
Section 3.02.
Representations and Warranties of the Seller
5
Section 3.03.
Representations and Warranties as to the Receivables
7
Section 3.04.
Seller’s Repurchase of Receivables for Breach of Representations
12
Section 3.05.
Representations and Warranties as to Security Interests
13
ARTICLE FOUR
SELLER’S COMPLIANCE WITH THE FDIC RULE
Section 4.01.
Purpose
15
Section 4.02.
Requirements of FDIC Rule
15
Section 4.03.
Effect of Section 941 Rules
17
Section 4.04.
Actions Upon Repudiation
17
Section 4.05.
Notice
18
Section 4.06.
Reservation of Rights
18
ARTICLE FIVE
COVENANTS OF SELLER
Section 5.01.
Protection of Title to Conveyed Assets
19
Section 5.02.
Other Liens or Interests
20
Section 5.03.
Indemnification
21
ARTICLE SIX
MISCELLANEOUS PROVISIONS
Section 6.01.
Obligations of Seller
22
Section 6.02.
Seller’s Assignment of Receivables
22
Section 6.03.
Subsequent Transfer to the Issuer and Indenture Trustee
22
Section 6.04.
Amendment
22
Section 6.05.
Waivers
23
Section 6.06.
Notices
23
Section 6.07.
Merger and Integration
23
Section 6.08.
Severability
23
Section 6.09.
GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
23
Section 6.10.
Counterparts
24
Section 6.11.
Third-Party Beneficiaries
24
Section 6.12.
Nonpetition Covenant
24



i

--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT
 
This RECEIVABLES PURCHASE AGREEMENT, dated as of June 1, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is between MECHANICS BANK, a California corporation authorized to
transact a banking business (the “Seller”), and CALIFORNIA REPUBLIC FUNDING,
LLC, a Delaware limited liability company (the “Purchaser”).
 
WHEREAS, in the regular course of its business, the Seller purchases from motor
vehicle dealers motor vehicle retail installment sale contracts and motor
vehicle loans secured by automobiles, sport utility vehicles, light duty trucks
or similar motor vehicles;
 
WHEREAS, the Purchaser desires to purchase from the Seller certain such motor
vehicle retail installment sale contracts and motor vehicle loans (the
“Receivables”);
 
WHEREAS, the Seller is willing to sell the Receivables to the Purchaser;
 
WHEREAS, the Seller is selling the Receivables to the Purchaser, the Purchaser
is buying the Receivables for the purpose of selling them to California Republic
Auto Receivables Trust 2018-1, which will in turn issue notes and certificates
backed by the cash flow from those Receivables in a transaction contemplated by
the parties to this Agreement and the other Basic Documents (as defined below)
to be a “securitization” as that term is defined in 12 CFR §360.6 (the “FDIC
Rule”); and
 
WHEREAS, the parties hereto wish to set forth the terms pursuant to which the
Receivables are to be sold by the Seller to the Purchaser.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
ARTICLE ONE

DEFINITIONS
 
Section 1.01.  Capitalized Terms; Rules of Usage.  Capitalized terms used herein
that are not otherwise defined shall have the meanings ascribed thereto in
Appendix A of the Sale and Servicing Agreement, dated as of June 1, 2018, among
California Republic Auto Receivables Trust 2018-1, California Republic Funding,
LLC, Mechanics Bank and U.S. Bank National Association, which Appendix is hereby
incorporated into and made a part of this Agreement.  Appendix A also contains
rules as to usage applicable to this Agreement.
 
1

--------------------------------------------------------------------------------

ARTICLE TWO

PURCHASE AND SALE OF RECEIVABLES
 
Section 2.01.  Purchase and Sale of Receivables.  Effective as of the Closing
Date and immediately prior to the transactions pursuant to the Indenture, the
Sale and Servicing Agreement and the Trust Agreement, the Seller does hereby
sell, transfer, assign, set over and otherwise convey to the Purchaser, without
recourse (subject to the obligations herein), all of its right, title and
interest in and to the Conveyed Assets.
 
The sale, transfer, assignment, setting over and conveyance made hereunder shall
not constitute and is not intended to result in an assumption by the Purchaser
of any obligation of the Seller to the Obligors, the Dealers or any other Person
in connection with the Receivables and the other assets and properties conveyed
hereunder or any agreement, document or instrument related thereto.
 
It is the intention of the parties hereto that, other than for federal, State
and local income, single business or franchise tax purposes, the transfer and
assignment of the Conveyed Assets on the Closing Date constitutes an absolute
sale (and not a pledge to secure debt or other obligations of the Seller) of the
Conveyed Assets such that (i) the Conveyed Assets shall not be included in the
bankruptcy estate of the Seller pursuant to 11 U.S.C. § 541, (ii) the FDIC shall
not, by exercise of its authority to disaffirm or repudiate contracts under
Section 13(e) of the Federal Deposit Insurance Act, reclaim, recover or
recharacterize as property of the Seller any Conveyed Assets transferred by the
Seller to the Purchaser or disregard the separateness of the Purchaser or the
Issuer from the Seller, and (iii) the transfer of Conveyed Assets pursuant to
this Agreement shall comply with the requirements of 12 C.F.R. Section 360.6. 
If, notwithstanding the intention of the Seller and the Purchaser, such
conveyance is deemed to be a pledge in connection with a financing or is
otherwise deemed not to be a sale (a “Recharacterization”), the Seller hereby
grants, and the parties intend that the Seller shall have granted to the
Purchaser, a first priority perfected security interest in all of Seller’s
right, title and interest in all of the Conveyed Assets and all proceeds of the
foregoing, and that this Agreement shall constitute a security agreement under
Applicable Law and the Purchaser shall have all of the rights and remedies of a
secured party and creditor under the UCC as in force in the relevant
jurisdictions.  In the case of any Recharacterization, each of the Seller and
the Purchaser represents and warrants as to itself that each remittance of
collections by the Seller to the Purchaser hereunder will have been (i) in
payment of a debt incurred by the Seller in the ordinary course of business or
financial affairs of the Seller and the Purchaser and (ii) made in the ordinary
course of business or financial affairs of the Seller and the Purchaser.
 
Effective as of the Closing Date, the Seller shall retain possession of the
Receivable Files in its capacity as Custodian.
 
Section 2.02.  Receivables Purchase Price.  On the Closing Date, in
consideration for the Conveyed Assets, the Purchaser shall pay to the Seller (i)
the Receivables Purchase Price, which is equal to $398,195,592.75 from the sale
of the Notes to the Underwriters pursuant to the Underwriting Agreement and the
Certificates to the Certificate Purchasers pursuant to the Certificate Purchase
Agreements less (ii) the organizational, startup and transactional expenses of
the Issuer, equal to $750,000.00, and the Reserve Account Initial Deposit of
$1,042,073.73.
 
2

--------------------------------------------------------------------------------

Section 2.03.  Costs and Expenses.
 
(a)            The Seller will pay all expenses incident to the performance of
its obligations under this Agreement and all expenses in connection with the
perfection as against third parties of the Purchaser’s right, title and interest
in and to the Conveyed Assets and the Purchaser agrees to pay all expenses
incident to the performance of its obligations under this Agreement.
 
(b)            In connection with the purchase of the Receivables hereunder, and
the issuance and sale of the Securities, the Seller shall pay (or shall
reimburse the Underwriters and the Placement Agent or any other Person to the
extent that the Underwriters or the Placement Agent or such other Person shall
pay), to the extent any of the following amounts are not  paid by the Purchaser,
including: (i) expenses incident to the preparing, printing, reproducing and
distributing of the Prospectus and the Offering Memorandum, (ii) the fees and
expenses of qualifying the Notes and Certificates under the securities laws of
the several jurisdictions and of preparing, printing and distributing any blue
sky survey (including related fees and expenses of counsel to the Underwriters
and the Placement Agent), (iii) any fees charged by the Rating Agencies in
connection with rating the Notes, (iv) the fees of DTC in connection with the
book-entry registration of the Securities, (v) the fees and disbursements of the
Trustees and their respective counsel, (vi) the fees and disbursements of the
accountants to Mechanics Bank and the Depositor and (vii) the fees and
disbursements of the Underwriters and Placement Agent and, as previously agreed
upon, their counsel.
 
3

--------------------------------------------------------------------------------

ARTICLE THREE

REPRESENTATIONS AND WARRANTIES
 
Section 3.01.  Representations and Warranties of the Purchaser.  The Purchaser
hereby makes the following representations and warranties upon which the Seller
may rely.  Such representations are made as of the execution and delivery of
this Agreement, but shall survive the sale, transfer and assignment of the
Receivables to the Purchaser, the sale thereof by the Purchaser to the Issuer
and the pledge thereof by the Issuer to the Indenture Trustee.
 
(a)            Organization and Good Standing.  It has been duly organized and
is validly existing as a limited liability company in good standing under the
laws of the State of Delaware and has the limited liability company power and
authority to execute and deliver this Agreement and to perform the terms and
provisions hereof.
 
(b)            Due Qualification.  It is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in California and all jurisdictions where the
failure to do so would materially and adversely affect (i) its ability to
acquire the Conveyed Assets and to transfer the Conveyed Assets to the Issuer
pursuant to the Sale and Servicing Agreement, (ii) the validity or
enforceability of the Conveyed Assets or (iii) its ability to perform its
obligations under this Agreement.
 
(c)            Power and Authority.  It has full power, authority and legal
right to execute, deliver and perform this Agreement and has taken all necessary
action to authorize the execution, delivery and performance by it of this
Agreement.
 
(d)            No Consent Required.  No approval, authorization, consent,
license or other order or action of, or filing or registration with, any
governmental authority, bureau or agency is required in connection with the
execution, delivery or performance by it of this Agreement or the consummation
of the transactions contemplated hereby.
 
(e)            Binding Obligation.  This Agreement has been duly executed and
delivered by it and this Agreement constitutes a legal, valid and binding
obligation of it, enforceable against it in accordance with its terms, subject,
as to enforceability, to applicable bankruptcy, insolvency, reorganization,
conservatorship, receivership, liquidation and other similar laws affecting the
enforcement of the rights of creditors generally and to equitable limitations on
the availability of specific remedies.
 
(f)            No Violation.  The execution, delivery and performance by it of
this Agreement and the consummation of the transactions contemplated hereby will
not conflict with, result in any breach of the material terms and provisions of,
constitute (with or without notice or lapse of time) a material default under or
result in the creation or imposition of any Lien under any of its material
properties pursuant to the terms of (i) its certificate of formation or
operating agreement, (ii) any indenture, contract, lease, mortgage, deed of
trust or other instrument or agreement to which it is a party or by which it is
bound or to which any of its properties are subject or (iii) any law, order,
rule or regulation applicable to it of any Governmental Authority having
jurisdiction over it.
 
4

--------------------------------------------------------------------------------

(g)            No Proceedings.  There are no proceedings or investigations
pending, or, to its knowledge, threatened, before any Governmental Authority
having jurisdiction over it or its properties: (i) asserting the invalidity of
this Agreement or the transactions contemplated herein, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement,
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by it of its obligations under, or the validity or
enforceability of, this Agreement or the transactions contemplated herein or
(iv) that may materially and adversely affect this Agreement or the transactions
contemplated hereby.
 
(h)            Chief Executive Office.  Its chief executive office is 18400 Von
Karman, Suite 1100, Irvine, California 92612.
 
Section 3.02.  Representations and Warranties of the Seller. The Seller hereby
makes the following representations and warranties upon which the Purchaser may
rely.  Such representations are made as of the execution and delivery of this
Agreement, but shall survive the sale, transfer and assignment of the
Receivables to the Purchaser, the sale thereof by the Purchaser to the Issuer
and the pledge thereof by the Issuer to the Indenture Trustee.
 
(a)            Organization and Good Standing.  It has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
State of California authorized to engage in the business of banking, has the
corporate power and authority to execute and legal right to own its properties
and conduct its business of originating Receivables as such properties are at
present owned and such business is at present conducted and had at all relevant
times, and has, power, authority and legal right to acquire, own, service and
sell the Conveyed Assets pursuant to the terms of this Agreement.
 
(b)            Due Qualification.  It is duly qualified to do business as a
foreign corporation and is in good standing, and has obtained all necessary
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business shall require such qualifications and in
which the failure to do so would materially and adversely affect (i) its
performance of its obligations under this Agreement or (ii) the validity or
enforceability of this Agreement or the Conveyed Assets.
 
(c)    Power and Authority.  It has the power, authority and legal right to
execute and deliver this Agreement, to carry out its terms and to sell and
assign the Conveyed Assets; and the execution, delivery and performance of this
Agreement has been duly authorized by it by all necessary action.
 
(d)    No Consent Required.  No approval, authorization, consent, license or
other order or action of, or filing or registration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby or thereby, other than the filing of UCC
financing statements or as otherwise has been made or obtained.
 
5

--------------------------------------------------------------------------------



(e)    Valid Sale; Binding Obligation.  It intends this Agreement to effect a
valid sale, transfer and assignment of the Receivables and the other Conveyed
Assets conveyed by it to the Purchaser hereunder, enforceable against creditors
of and purchasers from it; and this Agreement constitutes a legal, valid and
binding obligation of it, enforceable against it in accordance with its terms,
subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors generally and to equitable
limitations on the availability of specific remedies.
 
(f)    No Violation.  The execution, delivery and performance by it of this
Agreement and the consummation of the transactions contemplated hereby will not
conflict with, result in any material breach of any of the terms and provisions
of, constitute (with or without notice or lapse of time) a material default
under, or result in the creation or imposition of any Lien upon any of its
material properties pursuant to the terms of, (i) its articles of incorporation
or bylaws, (ii) any indenture, contract, lease, mortgage, deed of trust or other
instrument or agreement to which it is a party or by which it is bound or (iii)
any law, order, rule or regulation applicable to it of any Governmental
Authority having jurisdiction over it.
 
(g)    No Proceedings.  There are no proceedings or investigations pending, or,
to its knowledge, threatened, before any Governmental Authority having
jurisdiction over it or its properties: (i) asserting the invalidity of this
Agreement or the transactions contemplated herein, (ii) seeking to prevent the
consummation of any of the transactions by this Agreement, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by it of its obligations under, or the validity or enforceability
of, this Agreement or the transactions contemplated herein or (iv) that may
materially and adversely affect this Agreement or the transactions contemplated
hereby.
 
(h)    Compliance With Requirements of Law.  It shall duly satisfy all
obligations on its part to be fulfilled under or in connection with each
Receivable, will maintain in effect all qualifications required under Applicable
Law and will comply in all material respects with all other Applicable Laws in
connection with servicing each Receivable the failure to comply with which would
have a material adverse effect on its performance of its obligations under this
Agreement.
 
(i)            True Sale.  The Receivables are being transferred with the
intention of removing them from its estate pursuant to the FDIC Rule and, to the
extent applicable, Section 541 of the Bankruptcy Code.
 
(j)            Chief Executive Office.  Its chief executive office is
18400 Von Karman, Suite 1100, Irvine, California 92612.
 
(k)            Official Record.  This Agreement and all other documents related
hereto to which it is a party have been approved by its board of directors,
which approval is reflected in the minutes or unanimous written consent of such
board, and shall continuously from time to time of each such document’s
execution, be maintained as its official record.
 
6

--------------------------------------------------------------------------------



Section 3.03.  Representations and Warranties as to the Receivables.  The Seller
hereby makes the following representations and warranties as to each Receivable
conveyed by it to the Purchaser hereunder on which the Purchaser shall rely in
acquiring the Receivables.  Such representations and warranties shall survive
the sale, transfer and assignment of the Receivables to the Purchaser hereunder,
the sale thereof to the Issuer under the Sale and Servicing Agreement, and the
pledge thereof to the Indenture Trustee pursuant to the Indenture.  Such
representations and warranties are made as of the date of execution and delivery
of this Agreement and the Closing Date, unless otherwise noted below.
 
(a)            Good Title.  It is the intention of the Seller that the transfer
and assignment herein contemplated constitute a sale of the Receivables from the
Seller to the Purchaser and that the beneficial interest in and title to the
Receivables not be part of the Seller’s estate in the event of a FDIC
conservatorship or receivership of the Seller, or, to the extent applicable, the
filing of a bankruptcy petition by or against the Seller under any Insolvency
Law, whether the Seller treats the transfer as a secured financing or as a sale
for accounting purposes.  No Receivable (including the right to receive payments
thereunder) has been sold, transferred, assigned, or pledged by the Seller to
any Person other than the Purchaser.  Immediately prior to the transfer and
assignment herein contemplated, the Seller was the sole owner of and had good
and marketable title to the Receivables free and clear of any Lien and had full
right and power to transfer and assign the Receivables to the Purchaser and
immediately upon the transfer and assignment of the Receivables to the
Purchaser, the Purchaser shall have good and marketable title to the Receivable,
free and clear of any Lien and the Purchaser’s interest in the Receivables
resulting from the transfer will be as of the Closing Date perfected under the
UCC.
 
(b)            No Assignment.  As of the Closing Date, the Seller shall not have
taken any action to convey any right to any Person that would result in such
Person having a right to payments received under the insurance policies relating
to the Financed Vehicles or Dealer Agreements, or payments due under the
Receivables.
 
(c)            Past Due.  As of the Cutoff Date, no Receivable was more than 30
days past due.
 
(d)            Characteristics of Receivables.  Each Receivable
 
(i)    was originated by a Dealer in the ordinary course of such Dealer’s
business and such Dealer had all necessary licenses and permits to originate
Receivables in the State where it was located;
 
(ii)    was duly and properly executed by the parties thereto, was purchased by
the Seller from a Dealer under a Dealer Agreement pursuant to which the Seller
acquires Receivables in the ordinary course of business and was validly assigned
by such Dealer to the Seller;
 
7

--------------------------------------------------------------------------------



(iii)                  contains customary and enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for realization
against the collateral security;
 
(iv)                  is secured by a Financed Vehicle that, as of the Cutoff
Date, has not been repossessed;
 
(v)    is fully amortizing and provides for level monthly payments (provided
that the payment in the first monthly period and the final monthly period of the
life of the Receivable may be minimally different from the level payment) which,
if made when due shall fully amortize the amount financed over the original term
and yield interest at the rate set forth on the Receivable;
 
(vi)                  is a fixed rate, simple interest loan;
 
(vii)                  shall provide for, in the event that such Receivable is
prepaid, a prepayment that fully pays the principal balance and includes any
accrued and unpaid interest due pursuant to the related contract through the
date of prepayment in an amount at least equal to the rate set forth on the
Receivable; and
 
(viii)                  has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File related thereto.
 
(e)            Individual Characteristics.  The Receivables have the following
individual characteristics as of the Cutoff Date;
 
(i)    each Receivable has an APR of not less than 0.0001% and not more than
24.00%;
 
(ii)    each Receivable had an original term to maturity of not less than 12
months and not more than 75 months;
 
(iii)                  each Receivable has a remaining term to maturity, as of
the Cutoff Date, of not less than 10 months and not more than 75 months;
 
(iv)                  each Receivable has a Cutoff Date Principal Balance of not
less than $1,000 and no more than $95,000;
 
(v)    no Obligor as to any Receivable had a non-zero FICO® score of less than
500; and
 
(vi)                  as of the Cutoff Date, no Receivable had a scheduled
maturity date later than September 13, 2024.
 
(f)            No Fraud or Misrepresentation.  Each Receivable was originated by
the related Dealer and sold by the Dealer to the Seller without any fraud or
misrepresentation on the part of such Dealer.
 
8

--------------------------------------------------------------------------------



(g)            Compliance With Law.  All requirements of applicable federal,
State and (to the best knowledge of the Seller) local laws and regulations
thereunder (including usury laws, the Federal Truth-in-Lending Act, the Equal
Credit Opportunity Act, the Fair Credit Billing Act, the Fair Credit Reporting
Act, the Fair Debt Collection Practices Act, the Federal Trade Commission Act,
the Magnuson-Moss Warranty Act, the Federal Reserve Board’s Regulation M, the
Consumer Financial Protection Bureau’s Regulations B and Z applicable to
consumer auto finance transactions, State unfair and deceptive practices and
state adaptations of the National Consumer Act and of the Uniform Consumer
Credit Code and other consumer credit laws and equal credit opportunity and
disclosure laws) in respect of all of the Receivables and the Financed Vehicles,
have been complied with in all material respects, and each Receivable and the
sale of the related Financed Vehicle complied at the time it was originated or
made and now complies in all material respects with all applicable legal
requirements.
 
(h)            Origination.  Each Receivable was originated in the United States
to an Obligor who is a natural person and who is not an Affiliate of any party
to any of the Basic Documents.
 
(i)            Binding Obligation.  Each Receivable represents the genuine,
legal, valid and binding payment obligation in writing of the related Obligor,
enforceable by the holder thereof in all material respects in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law; and all parties to each
Receivable had full legal capacity to exercise and deliver such Receivable and
all other documents related thereto and to grant the security interest purported
to be granted thereby.
 
(j)            No Government Obligor.  No Obligor is the United States or any
State or any agency, department, subdivision or instrumentality thereof.
 
(k)            Obligor Bankruptcy.  No Receivable is identified in the records
of the Servicer as relating to an Obligor who has filed for bankruptcy or is the
subject of bankruptcy proceedings as of the Cutoff Date
 
(l)            Receivable Schedule.  The information regarding the Receivables
set forth in the Schedule of Receivables is true and correct in all material
respects as of the close of business on the Cutoff Date.
 
(m)            Marking Records.  By the Closing Date, the Seller will have
caused the portions of the electronic ledger relating to the Receivables to be
clearly and unambiguously marked to show that the Receivables have been
transferred to the Purchaser or as otherwise required by the Purchaser.
 
(n)            Adverse Selection.  No selection procedures believed by the
Seller to be adverse to the Purchaser or the Noteholders were utilized in
selecting the Receivables from those motor vehicle receivables owned by the
Seller eligible for transfer to the Purchaser pursuant to this Agreement.
 
9

--------------------------------------------------------------------------------



(o)            Obligations.  The Seller has duly fulfilled all material
obligations on its part to be fulfilled under, or in connection with, the
Receivable, and delivery of the related Financed Vehicle to the Obligor has
occurred.
 
(p)            Chattel Paper.  As of the Cutoff Date, (i) the Receivables
constitute either “electronic chattel paper” or “tangible chattel paper” as such
terms are defined in the relevant UCC, (ii) no more than 10% of the Pool Balance
is represented by Receivables constituting “electronic chattel paper” and (iii)
at least 90% of the Pool Balance is represented by Receivables constituting
“tangible chattel paper.”
 
(q)            One Original.  There is only one original executed copy of each
Receivable.
 
(r)            Receivable Files Complete.  There exists a Receivable File
pertaining to each Receivable and such Receivable File contains each of the
documents referred to in the definition of such term in Appendix A of the Sale
and Servicing Agreement.  Each of such documents which is required to be signed
by the Obligor has been signed by the Obligor in the appropriate spaces.  All
applicable blanks on any form have been properly filled in and each form has
otherwise been correctly prepared.  The Receivable File for each Receivable
currently is in the possession of the Custodian.
 
(s)            Receivables in Force.  As of the Cutoff Date, no Receivable has
been satisfied, subordinated or rescinded, and the Financed Vehicle securing
each such Receivable has not been released from the lien of the related
Receivable in whole or in part; no provisions of any Receivable have been
waived, altered or modified in any respect since its origination, except by
instruments or documents identified in the Receivable File; and no Receivable
has been modified as a result of application of the Servicemembers Civil Relief
Act or the California Military Families Financial Relief Act.
 
(t)            Lawful Assignment.  No Receivable was originated in, or is
subject to the laws of, any jurisdiction the laws of which would make unlawful,
void or voidable the sale, transfer and assignment of such Receivable under this
Agreement or to be entered into by the Purchaser.
 
(u)            Composition of Receivable.  No Receivable has a Principal Balance
which includes capitalized interest, late charges or amounts attributable to the
payment of the premium for any insurance policy.
 
(v)            Security Interest in Financed Vehicle.  The Seller has a first
priority perfected security interest in all of the Financed Vehicles securing
the Receivables, which security interest is assignable together with such
Receivables and has been so assigned to the Purchaser.  There are no Liens
affecting a Financed Vehicle which are or may be Liens prior or equal to the
lien of the related Receivable.
 
10

--------------------------------------------------------------------------------



(w)            Notations of Security Interest in Financed Vehicle.  With respect
to each Receivable, if the related Financed Vehicle is located in a State in
which (i) notation of a security interest on the title document is required or
permitted to perfect such security interest, the title document shows, or if a
new or replacement title document is being applied for with respect to such
Financed Vehicle the title document will be received within 180 days of the date
of origination of such Receivable and will show the Seller named as the original
secured party under each Receivable as the holder of a first priority security
interest in such Financed Vehicle and (ii) the filing of a financing statement
under the UCC is required or permitted to perfect such security interest, such
filings have been duly made and show the Seller named as the secured party. 
With respect to each Receivable for which the title document has not yet been
returned from the applicable registrar of titles, the Seller has (i) received
written evidence from the related Dealer that such title document showing the
Seller as first lienholder has been applied for or (ii) applied for such title
document showing the Seller as first lienholder.
 
(x)            All Filings Made.  All filings (including UCC filings) required
to be made by any Person and actions required to be taken or performed by any
Person in any jurisdiction to give the Purchaser a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof have been
made, taken or performed.
 
(y)            No Impairment.  The Seller has not done anything to convey any
right to any Person that would result in such Person having a right to payments
due under the Receivable or otherwise to impair the rights of the Purchaser in
any Receivable or the proceeds thereof.
 
(z)            Receivable Not Assumable.  No Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations with respect to such Receivable.
 
(aa)            No Defenses.  No Receivable is subject to any right of
rescission, setoff, counterclaim or defense and no such right has been asserted
or threatened with respect to any Receivable.
 
(bb)            No Default.  There has been no default, breach, violation or
event permitting acceleration under the terms of any Receivable (other than a
current payment delinquency of not more than 30 days as of the Cutoff Date) and
no condition exists or event has occurred and is continuing that with notice,
the lapse of time or both would constitute a default, breach, violation or event
permitting acceleration under the terms of any Receivable, and there has been no
waiver of any of the foregoing.  No funds have been advanced by the Seller or
any Dealer or any Person acting on the behalf of the Seller or any Dealer for
the purpose of enabling any Obligor to qualify under the preceding sentence.
 
(cc)            Insurance.  Each Receivable requires the related Obligor to
maintain a comprehensive and collision insurance policy (i) in an amount at
least equal to the lesser of (A) its maximum insurable value or (B) the
Principal Balance due from the Obligor under the related Receivable, (ii) naming
the Seller as loss payee and (iii) insuring against loss and damage due to fire,
theft, transportation, collision and other risks generally covered by
comprehensive and collision coverage.  Each
11

--------------------------------------------------------------------------------



Receivable requires the Obligor to maintain physical loss and damage insurance,
naming the Seller and its successors and assigns as additional insured parties
and each Receivable permits, but does not require, the holder thereof to obtain
physical loss and damage insurance at the expense of the Obligor if the Obligor
fails to do so.  No Receivable was subject to force-placed insurance as of the
Cutoff Date;
 
(dd)            Paid Ahead.  As of the Cutoff Date, any amounts paid ahead on
the Receivables have been applied to the Principal Balance of the Receivables,
as reflected in the Schedule of Receivables.
 
(ee)            Interest Payable.  With respect to each Receivable, interest
will be charged and payable on the Principal Balance of the Receivable since the
date of the last payment on the Receivable (and in all cases will be charged
since the Cutoff Date).
 
(ff)            Underwriting Guidelines.  Each Receivable has been originated in
accordance with the Seller’s underwriting guidelines.
 
(gg)            Bulk Transfer Laws.  The transfer, assignment and conveyance of
the Receivables and the related Receivable Files from the Seller to the
Purchaser are not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.
 
(hh)            Geographic.  No Receivable was originated by a Dealer located in
any State other than Arizona, California, Colorado, Florida, Idaho, Illinois,
Kansas, Missouri, Nevada, Oklahoma, Oregon, Texas, Utah or Washington.
 
Section 3.04.  Seller’s Repurchase of Receivables for Breach of Representations.
 
(a)            Investigation of Breach.  If a Responsible Officer of the Seller
(i) has knowledge of a breach of a representation or warranty made in Section
3.03, (ii) receives notice from the Purchaser, the Issuer, the Owner Trustee or
the Indenture Trustee of a breach of a representation or warranty made in
Section 3.03, (iii) receives a Repurchase Request from the Owner Trustee, a Note
Owner, a Noteholder or the Indenture Trustee for a Review Receivable or (iv)
receives a Review Report that indicates a Test Fail for a Receivable, then, in
each case, the Seller will investigate the Receivable to confirm the breach and
determine if the breach has a material adverse effect on the Receivable.  None
of the Servicer, the Issuer, the Owner Trustee, the Indenture Trustee or the
Administrator will have an obligation to investigate whether a breach of any
representation or warranty has occurred, whether any such breach has a material
adverse effect on the related Receivable, or whether any Receivable is required
to be repurchased under this Section.
 
(b)            Repurchase of Receivables; Payment of Purchase Price.  The Seller
may, and if the breach has a material adverse effect on the Receivable will,
repurchase the Receivable described in Section 3.04(a) by paying the Purchase
Price on the Business Day before the Payment Date (or, with satisfaction of the
Rating Agency Condition, on the Payment Date) related to the Collection Period
in which the Seller has knowledge or was notified of and confirmed the breach
or, at the Seller’s option, on the following Payment Date, unless the breach is
cured in all material respects before that Payment Date.
 
12

--------------------------------------------------------------------------------



(c)            Sale and Assignment of Repurchased Receivable.  When the Seller’s
payment of the Purchase Price for a Receivable is included in Available
Collections for a Payment Date, the Purchaser will be deemed to have sold and
assigned to the Seller, effective as of the last day of the Collection Period
before the related Collection Period, all of the Purchaser’s right, title and
interest in the Receivable and all security and documents relating to the
Receivable.  The sale will not require any action by the Purchaser and will be
without recourse, representation or warranty by the Purchaser except the
representation that the Purchaser owns the Receivable free and clear of any
Lien, other than Permitted Liens.  After the sale, the Servicer will mark its
receivables systems to indicate that the receivable is no longer a Receivable
and may take any action necessary or advisable to transfer the Purchased
Receivable, free from any Lien of the Purchaser, the Issuer or the Indenture
Trustee.
 
(d)            Repurchase Sole Remedy.  The sole remedy for a breach of the
Seller’s representations and warranties made in Section 3.03 is to require the
Seller to repurchase the Receivable under this Section.  The Purchaser will
enforce the Seller’s repurchase obligation under this Section.
 
(e)            Dispute Resolution.  The Seller agrees to be bound by the dispute
resolution terms in Section 3.04 of the Sale and Servicing Agreement as if they
were part of this Agreement.
 
Section 3.05.  Representations and Warranties as to Security Interests.  The
Seller represents and warrants to the Purchaser, with respect to the
Receivables, as of the Closing Date:
 
(a)            Security Interest.  This Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the Receivables in favor
of the Purchaser, which security interest is prior to all other Liens, and is
enforceable as such against creditors of and purchasers from the Seller.
 
(b)            Perfection.  The Seller has taken all steps necessary to perfect
its security interest against the Obligor in the Financed Vehicles.
 
(c)            Chattel Paper. The Receivables constitute “tangible chattel
paper” or “electronic chattel paper” under the applicable UCC.
 
(d)            Title.  The Seller owns and has good and marketable title to the
Receivables free and clear of any Lien, claim or encumbrance of any Person.
 
(e)            Acknowledgment. The Seller has received a written acknowledgment
from the Servicer that the Servicer is holding the loan agreements and
installment sale contracts that constitute or evidence the Receivables solely on
behalf and for the benefit of the Issuer.
 
(f)            No Other Grants.  Other than the security interest granted to the
Purchaser pursuant to this Agreement, the Seller has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the
Receivables.  The Seller has not authorized the filing of and is not aware of
any financing statements
13

--------------------------------------------------------------------------------



against the Seller that include a description of collateral covering the
Receivables other than any financing statement relating to the security interest
granted to the Purchaser hereunder or that has been terminated.  The Seller is
not aware of any judgment or tax lien filings against the Seller.
 
(g)            Notations. None of the installment sale contracts that constitute
or evidence the Receivables have any marks or notations indicating that they
have been pledged, assigned, or otherwise conveyed by the Seller to any Person
other than the Purchaser.
 
So long as Standard & Poor’s is a Rating Agency, the representations and
warranties set forth in this Section may not be waived.  The representations and
warranties set forth in this Section will survive the termination of this
Agreement until the Indenture has been discharged.
 
14

--------------------------------------------------------------------------------

ARTICLE FOUR

SELLER’S COMPLIANCE WITH THE FDIC RULE
 
Section 4.01.  Purpose.
 
(a)            Each of the Seller and the Purchaser acknowledges and agrees that
the Receivables sold and transferred to the Purchaser by the Seller pursuant to
this Agreement will be concurrently sold and transferred to the Issuer and the
Issuer will concurrently issue Notes backed by the cash flow from the
Receivables subject to the Indenture in a transaction intended to be a
securitization as that term is defined in the FDIC Rule.  The Seller and the
Purchaser desire that the Receivables not be subject to reclamation, recovery or
recharacterization as assets of the Seller or the conservatorship or
receivership estate upon the institution of a conservatorship or receivership by
the FDIC.  The provisions of this Article are intended to ensure compliance by
the Seller of the FDIC Rule.
 
(b)            As used in this Article, but subject to the rules of
interpretation specified in Section 1.02, references to (i) the “sponsor” shall
mean Mechanics Bank, (ii) the “issuing entity” shall mean, collectively, the
Purchaser in its capacity as the Depositor, and the Issuer, (iii) the “servicer”
shall mean the Servicer or the Administrator, as applicable, (iv) “obligations”
or “securitization obligations” shall mean the Notes and (v) “financial assets”
and “securitized financial assets” shall mean the Receivables.
 
(c)            The purpose of this Article is to facilitate compliance by the
sponsor with the provisions of the FDIC Rule.  The Seller, as sponsor, and the
Purchaser, as an issuing entity, acknowledge that the interpretations of the
requirements of the FDIC Rule may change over time, whether due to interpretive
guidance provided by the FDIC or its staff, consensus among participants in the
asset-backed securities markets, advice of counsel or otherwise, and agree that
the provisions set forth in this Article shall have the effect and meanings that
are appropriate under the FDIC Rule as such meanings change over time on the
basis of evolving interpretations of the FDIC Rule.
 
(d)            If any provision of the FDIC Rule is amended, or any interpretive
guidance regarding the FDIC Rule is provided by the FDIC or its staff, as a
result of which the Purchaser is advised by the Issuer or the Indenture Trustee
that either have determined that an amendment to this Article is necessary or
desirable, then the Seller agrees that it will cause this Agreement to be
amended in accordance with such FDIC Rule amendment or guidance; provided, that
the Purchaser or the Issuer delivers to the Indenture Trustee an Officer’s
Certificate to the effect that (i) such amendment will not have a material
adverse effect on the Noteholders or (ii) such amendment is required to remain
in compliance with the FDIC Rule.
 
Section 4.02.  Requirements of FDIC Rule.  As required by the FDIC Rule:
 
(a)            Payment of principal and interest on the securitization
obligations must be primarily based on the performance of financial assets that
are transferred to the issuing entity and, except for interest rate or currency
mismatches between the financial assets and the obligations, shall not be
contingent on market or credit events that are independent of such financial
assets.
 
15

--------------------------------------------------------------------------------



(b)            The sponsor, issuing entity and/or servicer, as appropriate,
shall make available to investors, information describing the financial assets,
obligations, capital structure, compensation of relevant parties, and relevant
historical performance data set forth below:
 
(i)    On or prior to issuance of obligations and at the time of delivery of any
periodic distribution report and, in any event, at least once per calendar
quarter, while obligations are outstanding, information about the obligations
and the securitized financial assets shall be disclosed to all potential
investors at the financial asset or pool level, as appropriate for the financial
assets, and security-level to enable evaluation and analysis of the credit risk
and performance of the obligations and financial assets.  Such information and
its disclosure, at a minimum, shall comply with the requirements of Regulation
AB or any successor disclosure requirements for public issuances, even if the
obligations are issued in a private placement or are not otherwise required to
be registered; provided, however, that information that is unknown or not
available to the sponsor or the issuing entity after reasonable investigation
may be omitted if the issuing entity includes a statement in the offering
documents disclosing that the specific information is otherwise unavailable.
 
(ii)    On or prior to issuance of obligations, the structure of the
securitization and the credit and payment performance of the obligations shall
be disclosed, including the capital or tranche structure, the priority of
payments and specific subordination features; representations and warranties
made with respect to the financial assets, the remedies for and the time
permitted for cure of any breach of representations and warranties, including
the repurchase of financial assets, if applicable; liquidity facilities and any
credit enhancements permitted by the FDIC Rule, any waterfall triggers or
priority of payment reversal features; and policies governing delinquencies,
servicer advances, loss mitigation, and write-offs of financial assets.
 
(iii)                  While obligations are outstanding, the issuing entity
shall provide to investors information with respect to the credit performance of
the obligations and the financial assets, including periodic and cumulative
financial asset performance data, delinquency and modification data for the
financial assets, substitutions and removal of financial assets, servicer
advances, as well as losses that were allocated to such tranche and remaining
balance of financial assets supporting such tranche, if applicable, and the
percentage of each tranche in relation to the securitization as a whole.
 
(iv)                  The nature and amount of compensation paid to the
originator, sponsor, rating agency or third-party advisor, any mortgage or other
broker, and the servicer(s), and the extent to which any risk of loss on the
underlying assets is retained by any of them for such securitization shall be
disclosed; the Issuer shall provide to investors while any obligations are
outstanding any changes to such information and the amount and nature of
payments of any deferred compensation or similar arrangements to any of the
parties.
 
16

--------------------------------------------------------------------------------



(c)            Prior to the effective date of regulations required under Section
15G of the Exchange Act, 15 U.S.C. 78a, et seq., added by Section 941(b) of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (such regulations, the
“Section 941 Rules” and such date, the “Section 941 Effective Date”), the
sponsor shall retain an economic interest in a material portion, defined as not
less than 5%, of the credit risk of the financial assets.  This retained
interest may be either in the form of an interest of not less than 5% in each of
the credit tranches sold or transferred to the investors or in a representative
sample of the securitized financial assets equal to not less than 5% of the
principal amount of the financial assets at transfer.  This retained interest
may not be sold or pledged or hedged, except for the hedging of interest rate or
currency risk, during the term of the securitization.
 
(d)            The obligations shall not be predominantly sold to an Affiliate
of the sponsor (other than a wholly-owned subsidiary consolidated for accounting
and capital purposes with the sponsor) or insider of the sponsor.
 
(e)            The sponsor shall separately identify in its financial asset data
bases the financial assets transferred into any securitization and shall
maintain an electronic or paper copy of the closing documents in a readily
accessible form, a current list of all of its outstanding securitizations and
issuing entities, and the most recent Form 10-K, if applicable, or other
periodic financial report for each securitization and issuing entity.  The
sponsor shall make these records readily available for review by the FDIC
promptly upon written request.
 
(f)            To the extent serving as servicer, custodian or paying agent for
the securitization, the sponsor shall not comingle amounts received with respect
to the financial assets with its own assets except for the time, not to exceed
two business days, necessary to clear any payments received.
 
Section 4.03.  Effect of Section 941 Rules.  Section 4.02(c) shall not be
construed to require the sponsor to retain any greater economic interest in the
credit risk of the financial assets than is required to comply with the FDIC
Rule and other Applicable Law.  Accordingly, upon the Section 941 Effective Date
and thereafter, the sponsor shall be entitled to adjust the amount of credit
risk that it retains, or the terms under which such credit risk is retained, to
the greatest extent elected by the sponsor, so long as the sponsor’s retention
shall be in compliance with then Applicable Law.  Within a reasonable time after
the sponsor has so adjusted the amount or terms of the credit risk it retains,
the sponsor shall give notice thereof to the Indenture Trustee and the
Noteholders, and each of the Seller and the Purchaser, are authorized and
entitled to amend Section 4.02(c), in accordance with and to the extent the
Issuer, or the Servicer on its behalf, determines necessary or appropriate, to
reflect the requirements of the Section 941 Rules.
 
Section 4.04.  Actions Upon Repudiation. In the event that the Seller becomes
the subject of an insolvency proceeding and the FDIC as receiver or conservator
for the Seller exercises its right of repudiation as contemplated by paragraph
(d)(4)(ii) of the FDIC Rule, the Servicer shall determine whether the FDIC in
such capacity will pay
17

--------------------------------------------------------------------------------



damages as provided in such paragraph (d)(4)(ii).  Upon making such
determination, the Servicer shall promptly, and in any event no more than one
Business Day thereafter, so notify the Indenture Trustee.  The Servicer shall,
thereafter, comply with the directions of the Indenture Trustee pertaining to
such damages and the distribution of such damages.
 
Section 4.05.  Notice.
 
(a)            In the event that the Seller becomes the subject of an insolvency
proceeding and the FDIC as receiver or conservator provides a written notice of
repudiation as contemplated by paragraph (d)(4)(ii) of the FDIC Rule, the party
receiving such notice shall promptly deliver such notice to each of the
Purchaser, the Seller, and the Indenture Trustee.
 
(b)            If the FDIC (i) is appointed as a conservator or receiver of the
Seller and (ii) is in default in the payment of principal of or interest on the
Notes when due following the expiration of any cure period hereunder or under
the other Basic Documents, delivery of written notice to the FDIC requesting the
exercise of contractual rights hereunder and under the other Basic Documents
shall be taken by the Indenture Trustee pursuant to the Indenture.
 
Section 4.06.  Reservation of Rights. Neither the inclusion of this Article in
this Agreement nor the compliance by any Person with, or the acknowledgment by
any Person of, this Article’s provisions constitutes an agreement or
acknowledgment by any Person that, upon the occurrence of an Insolvency Event
with respect to the Seller, a receiver or conservator will have any rights with
respect to the Collateral.
 
18

--------------------------------------------------------------------------------

ARTICLE FIVE

COVENANTS OF SELLER
 
Section 5.01.  Protection of Title to Conveyed Assets.  The Seller covenants and
agrees with the Purchaser as follows:
 
(a)            The Seller shall authorize and file such UCC financing statements
and cause to be authorized and filed such UCC continuation statements, all in
such manner and in such places as may be required by Applicable Law fully to
preserve, maintain and protect the interest of the Purchaser and the Trustees in
the Receivables and the proceeds thereof.  The Seller shall deliver (or cause to
be delivered) to the Purchaser file-stamped copies of, or filing receipts for,
any document filed as provided above, as soon as available following such
filing.  In the event that the Seller fails to perform its obligations under
this subsection, the Purchaser or the Indenture Trustee may do so, at the
expense of the Seller.  In furtherance of the foregoing, the Seller hereby
authorizes the Purchaser or the Indenture Trustee to file a record or records
(as defined in the applicable UCC), including financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to this Agreement.  Such financing statements may
describe the collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as such party may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Purchaser herein.
 
(b)            The Seller hereby authorizes the Purchaser, or the Issuer, to the
extent the Seller has not done so upon request, to execute and file in the
Seller’s name any document required by Applicable Law to change the lien holder
of record as to any Financed Vehicle to the Issuer if the Purchaser or the
Issuer determine such change is necessary to maintain the perfected security
interest of the Issuer in that Financed Vehicle.
 
(c)            The Seller shall not change its name, identity or corporate
structure or jurisdiction of organization in any manner that would, could or
might make any financing statement or continuation statement filed in accordance
with Section 5.01(a) seriously misleading within the meaning of the UCC, unless
it shall have given the Purchaser and the Trustees at least 60 days’ prior
written notice thereof and shall have promptly filed appropriate amendments to
all previously filed financing statements or continuation statements.
 
(d)            The Seller shall give the Purchaser and the Trustees at least 60
days’ prior written notice of any relocation of its principal executive office
or change in its jurisdiction or organization, if, as a result of such
relocation, the applicable provisions of the UCC would require the filing of any
amendment of any previously filed financing or continuation statement or of any
new financing statement and shall promptly file any such amendment or new
financing statement.
 
19

--------------------------------------------------------------------------------



(e)            The Seller shall maintain its computer systems relating to
installment loan recordkeeping so that, from and after the time of sale under
this Agreement of its Receivables, the Seller’s master computer records
(including any backup archives) that refer to a Receivable shall indicate
clearly the interest of the Purchaser, the Issuer and the Indenture Trustee in
such Receivable and that such Receivable has been sold to the Purchaser, sold by
the Purchaser to the Issuer, is owned by the Issuer and has been pledged to the
Indenture Trustee pursuant to the Indenture.  Indication of the interest in a
Receivable of the Purchaser and the Indenture Trustee shall be deleted from or
modified on Seller’s computer systems when, and only when, the related
Receivable shall have been paid in full, repurchased by the Seller or purchased
by the Servicer.
 
(f)            If at any time the Seller shall propose to sell, grant a security
interest in or otherwise transfer any interest in receivables to any prospective
purchaser, lender or other transferee, the Seller shall give to such prospective
purchaser, lender or other transferee computer tapes, records or printouts
(including any restored from backup archives) that, if they shall refer in any
manner whatsoever to any Receivable, shall indicate clearly that such Receivable
has been sold to the Purchaser, sold by the Purchaser to the Issuer and pledged
to the Indenture Trustee.
 
(g)            The Seller shall, upon receipt of reasonable prior notice, permit
the Purchaser, the Trustees and their respective agents at any time during
normal business hours to inspect, audit and make copies of and abstracts from
the Seller’s records regarding any Receivable.
 
(h)            Upon request at any time, if the Purchaser or either Trustee
shall have reasonable grounds to believe that such request is necessary in
connection with the performance of its duties under this Agreement, the Seller
shall furnish to the Purchaser or such Trustee, as the case may be, within 30
Business Days, a list of all Receivables (by contract number and name of
Obligor) conveyed to the Purchaser hereunder and then owned by the Issuer, and
pledged to Indenture Trustee, together with a reconciliation of such list to the
Schedule of Receivables and to each of the Servicer’s Monthly Certificates
furnished before such request indicating removal of Receivables from the Issuer.
 
(i)            The Seller covenants and agrees to deliver in kind upon receipt
to the Servicer under the Sale and Servicing Agreement all payments received by
or on behalf of the Seller in respect of the Receivables as soon as practicable,
but in no event later than two Business Days after receipt thereof.
 
Section 5.02.  Other Liens or Interests.  Except for the conveyances hereunder,
the Seller will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on the Conveyed Assets
or any interest therein, and the Seller shall defend the right, title, and
interest of the Purchaser and the Issuer in and to the Conveyed Assets against
all claims of third parties claiming through or under the Seller.
 
20

--------------------------------------------------------------------------------



Section 5.03.  Indemnification.
 
(a)            The Seller shall defend, indemnify and hold harmless the
Purchaser, the Issuer, the Trustees, the Backup Servicer, if any, the Custodian,
the Noteholders and the Certificateholders from and against any and all costs,
expenses, losses, damages, claims and liabilities (including the reasonable fees
and expenses incurred in connection with the enforcement of any indemnification
obligations of the Seller) arising out of or resulting from (i) any breach of
any of the Seller’s representations and warranties contained herein, (ii) any
action taken, or failed to be taken, by it in respect of any portion of the
Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement or (iii) the failure of any Receivable, or the sale of the
related Financed Vehicle, to comply with Applicable Law.
 
(b)            Indemnification under this Section shall include reasonable fees
and expenses of counsel and expenses of litigation and shall survive payment of
the Notes and the Certificates.  The indemnity obligations hereunder shall be in
addition to any obligation that the Seller may otherwise have.
 
21

--------------------------------------------------------------------------------

ARTICLE SIX

MISCELLANEOUS PROVISIONS
 
Section 6.01.  Obligations of Seller.  The obligations of the Seller under this
Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any Receivable.
 
Section 6.02.  Seller’s Assignment of Receivables.  With respect to all
Receivables repurchased by the Seller pursuant to this Agreement, the Purchaser
shall assign, without recourse, representation or warranty, to the Seller all of
the Purchaser’s right, title and interest in and to such Receivables, and all
security and documents relating thereto.
 
Section 6.03.  Subsequent Transfer to the Issuer and Indenture Trustee.
 
(a)            The Seller acknowledges that:
 
(i)            the Purchaser will, pursuant to the Sale and Servicing Agreement,
sell the Receivables to the Issuer and assign its rights under this Agreement to
the Issuer for the benefit of the Securityholders, and the representations and
warranties contained in this Agreement and the rights of the Purchaser under
Section 3.04 are intended to benefit the Issuer and the Securityholders; and
 
(ii)            the Issuer will, pursuant to the Indenture, pledge the
Receivables and its rights under this Agreement to the Indenture Trustee for the
benefit of the Noteholders, and that the representations and warranties
contained in this Agreement and the rights of the Purchaser under this
Agreement, including under Section 3.04, are intended to benefit the Indenture
Trustee and the Noteholders.
 
(b)            The Seller hereby consents to (i) the sale and assignment in
Section 6.03(a)(i) and (ii) the pledge in Section 6.03(a)(ii).
 
Section 6.04.  Amendment.
 
(a)            This Agreement may be amended by the Seller and the Purchaser,
without the consent of any Securityholder or any other Person, (i) to amend,
following the Section 941 Effective Date, Sections 4.02(c) or 4.03 as
contemplated by such Sections, (ii) to make amendments as contemplated by
Section 4.01(d), (iii) to cure any ambiguity or defect, (iv) to correct or
supplement any provisions in this Agreement or (v) for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions in
this Agreement; provided, that such action shall not adversely affect in any
material respect the interests of any Noteholder or Certificateholder.  Any such
amendment shall not be deemed to materially adversely affect the interests of
any Securityholder if (i) the Person requesting such amendment obtains and
delivers to the Trustees an Opinion of Counsel or an Officer’s Certificate to
that effect or (ii) the Rating Condition is satisfied.
 
(b)            This Agreement may also be amended from time to time by the
Seller and the Purchaser, with the consent of the Indenture Trustee and the
Holders of Notes evidencing not less than not less than 51% of the Note Balance
of the Controlling Class of Notes for the purpose of adding any provisions to or
changing in any manner or
22

--------------------------------------------------------------------------------



eliminating any of the provisions of this Agreement; provided that no such
amendment shall (i) increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made for the benefit of the
Securityholders or (ii) reduce the aforesaid percentage of the Note Balance of
the Controlling Class, the Holders of which are required to consent to any such
amendment, without the consent of the Holders of all Outstanding Notes affected
thereby.
 
(c)            Prior to the execution of any amendment to this Agreement, the
Purchaser shall provide each Rating Agency with written notice of the substance
of such amendment.  Promptly after the execution of any such amendment, the
Purchaser shall furnish written notification of the substance of such amendment
to each Rating Agency and the Trustees.
 
Section 6.05.  Waivers.  No failure or delay on the part of the Purchaser or the
Issuer or the Indenture Trustee, as the assignee, in exercising any power, right
or remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
or further exercise thereof or the exercise of any other power, right or remedy.
 
Section 6.06.  Notices.  All demands, notices and communications pursuant to
this Agreement to either party shall be in writing, personally delivered, or
sent by telecopier, email, overnight mail or mailed by certified mail, return
receipt requested, and shall be deemed to have been duly given upon the earlier
of the receipt at the address set forth in Exhibit A or at such other address as
may be designated by it by notice to the other party, or the third Business Day
after the date of sending.
 
Section 6.07.  Merger and Integration.  Except as specifically stated otherwise
herein, this Agreement and the other Basic Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
other Basic Documents.
 
Section 6.08.  Severability.  If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, illegal or unenforceable, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions and terms of this Agreement and shall in no way affect the validity
or enforceability of the other covenants, agreements, provisions and terms of
this Agreement or of the Receivables or the rights of the holders thereof.
 
Section 6.09.  GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL . 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES OF
CONFLICTS OF LAWS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.  EACH OF THE PARTIES
HERETO HEREBYAGREES TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK, LOCATED IN THE BOROUGH OF MANHATTAN,
23

--------------------------------------------------------------------------------



AND THE FEDERAL COURTS LOCATED WITHIN THE STATE OF NEW YORK IN THE BOROUGH OF
MANHATTAN.  EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED
WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN
CONNECTION WITH THIS INDENTURE OR THE TRANSACTIONS CONTEMPLATED HEREBY. 
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.
 
Section 6.10.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall  be an original, but all of which together
shall constitute one and the same instrument.
 
Section 6.11.  Third-Party Beneficiaries.  All covenants and agreements
contained herein will be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and permitted assigns, all as provided in
this Agreement.  Any request, notice, direction, consent, waiver or other
instrument or action by a party to this Agreement will bind the successors and
assigns of such party.  Each of the Issuer and Indenture Trustee is an intended
third-party beneficiary of this Agreement.  It is acknowledged and agreed that
the provisions of this Agreement may be enforced by or on behalf of such Persons
against the Seller to the same extent as if it were a party hereto. Except as
otherwise provided in this Agreement, no other Person will have any right or
obligation under this Agreement.
 
Section 6.12.  Nonpetition Covenant.  Each of the parties hereto covenants that
it will not at any time institute against, or join any Person in instituting
against, the Issuer or the Purchaser any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceedings or other Proceedings under
any Insolvency Law in connection with any obligations relating to the Basic
Documents, and agrees that it will not cooperate with or encourage others to
file a bankruptcy petition against the Issuer or the Purchaser.
 
24

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Receivables Purchase
Agreement to be executed by their respective officers thereunto duly authorized
as of the day and year first above written.
 

  MECHANICS BANK          
 
By:
/s/ Nathan Duda       Name:  Nathan Duda       Title:    EVP, CFO          

 

  CALIFORNIA REPUBLIC FUNDING, LLC          
Date
By:
/s/ John DeCero       Name:  John DeCero       Title:    CEO          

 
 
2018-1 Receivables Purchase Agreement
25

--------------------------------------------------------------------------------

EXHIBIT A
 
ADDRESSES FOR NOTICES
 
Mechanics Bank
1111 Civic Drive, Suite 390
Walnut Creek, California 94596
Attn:  General Counsel
Tel:   800-797-6324
Fax:  925-627-3274
glenn_shrader@mechanicsbank.com


California Republic Funding, LLC
1111 Civic Drive, Suite 390
Walnut Creek, California 94596
Attn:  General Counsel
Tel:   800-797-6324
Fax:  925-627-3274
glenn_shrader@mechanicsbank.com


A-1

--------------------------------------------------------------------------------